IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-56,769-03


                      EX PARTE JAMES EDWARD GIBSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2012CR7134-W2 IN THE 186TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to unlawful

possession of a firearm by a felon, and was sentenced to fifteen years’ imprisonment.

        In the instant application, Applicant contends in his first ground for review that the

trial court abused its discretion by ordering this sentence to run concurrently with a prior

sentence. In his second ground for review, Applicant contends that the Board of Pardons and

Paroles is retroactively applying Section 508.149 of the Texas Government Code to deny him
                                                                                               2

eligibility for mandatory supervision, in violation of the prohibition on ex post

facto application of the law. Lastly, Applicant alleges that his plea agreement in this case has

been violated, rendering the plea involuntary because he believed at the time of the plea that

his previous sentence would be the controlling sentence for purposes of mandatory

supervision eligibility and release.

       This Court has reviewed Applicant's first ground for relief and has determined that it

is barred from review under Article 11.07, Section 4 of the Texas Code of Criminal

Procedure. Therefore, that ground is dismissed. Applicant's remaining claim concerning the

ex post facto application of the law and breach of the plea agreement are denied.

Filed: October 24, 2018
Do not publish